856 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eric P. ROTONDO, Plaintiff-Appellant,v.FEDERAL BUREAU OF INVESTIGATION, Defendant-Appellee.
No. 88-3035.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1988.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and THOMAS G. HULL, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se plaintiff, an attorney, appeals the order of the district court denying his motion for attorney fees incurred in a case brought under the Freedom of Information Act, 5 U.S.C. Sec. 552.  In the underlying action, plaintiff had succeeded in obtaining three out of four requested tape recordings of conversations between conspirators in a bombing plot.  He then requested fees of $5,778.11 pursuant to 5 U.S.C. Sec. 552(a)(4)(E).  The district court found that although plaintiff had substantially prevailed in the action, there was no benefit to the public from the disclosure, and the defendant had a reasonable basis for withholding the information.  Therefore, the motion for attorney fees was denied.


4
Upon consideration, we conclude that this case is governed by Falcone v. IRS, 714 F.2d 646 (6th Cir.1983), cert. denied, 466 U.S. 908 (1984), in which we held that pro se Freedom of Information Act plaintiffs who are also attorneys are not entitled to attorney fees.  Moreover, we find no abuse of discretion by the district court in its decision to deny attorney fees on the merits.


5
Accordingly, the order of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation